                                                                                                       FILED
                                                                                              2020 Mar-04 AM 11:07
                                                                                              U.S. DISTRICT COURT
                                                                                                  N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                          MIDDLE DIVISION


    CONNIE JEAN COFFEE,                  }
                                         }
          Plaintiff,                     }
                                         }
    v.                                   }            Case No.: 4:18-cv-00028-MHH
                                         }
    ANDREW SAUL, Commissioner of }
    the Social Security Administration,1 }
                                         }
          Defendant.                     }


                              MEMORANDUM OPINION

        Pursuant to 42 U.S.C. § 1383(c), plaintiff Connie Jean Coffee seeks judicial

review of a final adverse decision of the Commissioner of Social Security. The

Commissioner denied Ms. Coffee’s claim for supplemental security income. For the

reasons stated below, the Court remands the Commissioner’s decision for additional

proceedings.




1
 The Court asks the Clerk to please substitute Andrew Saul for Nancy A. Berryhill as the defendant
pursuant to Rule 25(d) of the Federal Rules of Civil Procedure. See Fed. R. Civ. P. 25(d) (When
a public officer ceases holding office, that “officer’s successor is automatically substituted as a
party.”); see also 42 U.S.C. § 405(g) (“Any action instituted in accordance with this subsection
shall survive notwithstanding any change in the person occupying the office of Commissioner of
Social Security or any vacancy in such office.”).
I.    PROCEDURAL HISTORY

      Ms. Coffee applied for supplemental security income. (Doc. 8-4, p. 2). She

alleges that her disability began on May 17, 2014.          (Doc. 8-4, p. 2). The

Commissioner initially denied Ms. Coffee’s claim. (Doc. 8-4, p. 2). Ms. Coffee

requested a hearing before an Administrative Law Judge (ALJ). (Doc. 8-5, p. 10).

The ALJ issued an unfavorable decision. (Doc. 8-3, pp. 14-27). The Appeals

Council declined Ms. Coffee’s request for review, making the Commissioner’s

decision final for this Court’s judicial review. (Doc. 8-3, p. 2). See 42 U.S.C. §

1383(c).

II.   STANDARD OF REVIEW

      The scope of review in this matter is limited. “When, as in this case, the ALJ

denies benefits and the Appeals Council denies review,” a district court “review[s]

the ALJ’s ‘factual findings with deference’ and [his] ‘legal conclusions with close

scrutiny.’” Riggs v. Comm’r of Soc. Sec., 522 Fed. Appx. 509, 510-11 (11th Cir.

2013) (quoting Doughty v. Apfel, 245 F.3d 1274, 1278 (11th Cir. 2001)).

      The Court must determine whether there is substantial evidence in the record

to support the ALJ’s factual findings. “Substantial evidence is more than a scintilla

and is such relevant evidence as a reasonable person would accept as adequate to

support a conclusion.” Crawford v. Comm’r of Soc. Sec., 363 F.3d 1155, 1158 (11th

Cir. 2004). In evaluating the administrative record, a district court may not “decide


                                         2
the facts anew, reweigh the evidence,” or substitute its judgment for that of the ALJ.

Winschel v. Comm’r of Soc. Sec. Admin., 631 F.3d 1176, 1178 (11th Cir. 2011)

(internal quotations and citation omitted). If substantial evidence supports the ALJ’s

factual findings, then this Court “must affirm even if the evidence preponderates

against the Commissioner’s findings.” Costigan v. Comm’r, Soc. Sec. Admin., 603

Fed. Appx. 783, 786 (11th Cir. 2015) (citing Crawford, 363 F.3d at 1158).

       With respect to the ALJ’s legal conclusions, the Court must determine

whether the ALJ applied the correct legal standards. If the Court finds an error in

the ALJ’s application of the law, or if the Court finds that the ALJ failed to provide

sufficient reasoning to demonstrate that the ALJ conducted a proper legal analysis,

then the Court must reverse the ALJ’s decision. Cornelius v. Sullivan, 936 F.2d

1143, 1145-46 (11th Cir. 1991).

III.   SUMMARY OF THE ALJ’S DECISION

       To determine whether a claimant has proven that she is disabled, an ALJ

follows a five-step sequential evaluation process. The ALJ considers:

       (1) whether the claimant is currently engaged in substantial gainful
       activity; (2) whether the claimant has a severe impairment or
       combination of impairments; (3) whether the impairment meets or
       equals the severity of the specified impairments in the Listing of
       Impairments; (4) based on a residual functional capacity (“RFC”)
       assessment, whether the claimant can perform any of his or her past
       relevant work despite the impairment; and (5) whether there are
       significant numbers of jobs in the national economy that the claimant
       can perform given the claimant’s RFC, age, education, and work
       experience.
                                          3
Winschel, 631 F.3d at 1178.

       The ALJ determined that Ms. Coffee had not engaged in substantial gainful

activity since her application date of October 2, 2014. (Doc. 8-3, p. 16).2 The ALJ

determined that Ms. Coffee suffers from the following severe impairments: bipolar

I disorder, ADHD combined type, crystal meth induced disorder, polysubstance

abuse in remission, degenerative disc disease of the cervical and lumbar spine, and

panic disorder in partial remission. (Doc. 8-3, p. 16). The ALJ did not identify non-

severe impairments. (Doc. 8-3, p. 16). Based on a review of the medical evidence,

the ALJ concluded that Ms. Coffee does not have an impairment or a combination

of impairments that meets or medically equals the severity of the listed impairments

in 20 C.F.R. Part 404, Subpart P, Appendix 1. (Doc. 8-4, pp. 16-19).

       Given Ms. Coffee’s severe impairments, the ALJ evaluated Ms. Coffee’s

residual functional capacity. The ALJ determined that Ms. Coffee has the RFC to

perform light work with restrictions. (Doc. 8-3, p. 19).

       Light work involves lifting no more than 20 pounds at a time with
       frequent lifting or carrying of objects weighing up to 10 pounds. Even
       though the weight lifted may be very little, a job is in this category when

2
  Social Security disability insurance benefits are available only to insured claimants. An insured
claimant is one who has “worked long enough and paid Social Security taxes. Unlike [disability
insurance] benefits, [supplemental security income] benefits are not based on . . . prior work or a
family member’s prior work.” https://www.ssa.gov/ssi/text-over-ussi.htm (last visited Jan. 23,
2020). Consequently, when a claimant seeks supplemental security income, but not disability
insurance benefits, a disability onset date is not part of the analysis. Instead, the ALJ must verify
that the claimant has not worked in a gainful capacity since filing the application.


                                                 4
      it requires a good deal of walking or standing, or when it involves
      sitting most of the time with some pushing and pulling of arm or leg
      controls. To be considered capable of performing a full or wide range
      of light work, [a claimant] must have the ability to do substantially all
      of these activities. If someone can do light work, . . . [normally] he or
      she can also do sedentary work, unless there are additional limiting
      factors such as loss of fine dexterity or inability to sit for long periods
      of time.

20 C.F.R. § 416.967(b). In an eight-hour day, the ALJ limited Ms. Coffee to four

hours of standing and walking and six hours of sitting. (Doc. 8-3, p. 19). The ALJ

found that Ms. Coffee can lift five pounds frequently and ten pounds occasionally

with her left extremity; one pound frequently with her right extremity. (Doc. 8-3, p.

19). The ALJ restricted Ms. Coffee to occasional overhead reaching and frequent

forward reaching, handling fingering, and feeling. (Doc. 8-3, p. 19). The ALJ found

that Ms. Coffee could occasionally climb, balance, kneel, crouch, or crawl. (Doc.

8-3, p. 19). The ALJ determined that Ms. Coffee could perform jobs with “no

specific production quota” and “infrequent contact with the general public.” (Doc.

8-3, p. 19).

      The ALJ determined that Ms. Coffee lacks past relevant work. (Doc. 8-3, p.

25). Relying on testimony from a vocational expert, the ALJ found that Ms. Coffee

could perform the job of surveillance systems monitor, an unskilled sedentary job

that exists in the national economy. (Doc. 8-3, p. 26). Accordingly, the ALJ denied

Ms. Coffee’s disability claim. (Doc. 8-3, p. 27).



                                          5
IV. ANALYSIS

      Ms. Coffee argues that she is entitled to relief from the ALJ’s decision because

the ALJ did not properly evaluate the medical opinion evidence. Ms. Coffee relies

on the opinions of Dr. Feist and Dr. Nichols. (See Doc. 10, pp. 17-27). Dr. Feist

treated Ms. Coffee for more than two years. (Doc. 8-12, p. 3; Doc. 8-21, p. 35). Dr.

Feist prescribed the medicine Ms. Coffee used to treat her bipolar disorder after Ms.

Coffee’s release from the Gadsden Regional Medical Center’s adult psychiatric unit

in April 2014. (Doc. 8-13, p. 31; Doc. 8-12, p. 21). Dr. Nichols, a clinical

psychologist, evaluated Ms. Coffee at the request of the Commissioner. (Doc. 8-12,

pp. 44-48). The ALJ gave little weight to Dr. Feist’s opinion. (Doc. 8-3, p. 24). The

ALJ discussed but did not assign weight to Dr. Nichols’s opinion. (Doc. 8-3, pp.

21-22). In formulating Ms. Coffee’s residual functional capacity, the ALJ gave great

weight to the opinion of Dr. Williams, an agency medical consultant. (Doc. 8-3, p.

25). The ALJ relied on the opinion of Dr. Ernst, a consultative examiner, to support

the physical components of Ms. Coffee’s RFC. (Doc. 8-3, p. 22). To evaluate Ms.

Coffee’s argument concerning the ALJ’s treatment of the evidence, the Court begins

with Ms. Coffee’s medical history and then discusses the medical opinion evidence.




                                          6
                               Ms. Coffee’s Medical History3

         In February 2014, following her release from prison, Ms. Coffee sought

treatment at CED Mental Health Center. (Doc. 8-12, p. 4). 4 Ms. Coffee met with a

CED counselor. (Doc. 8-12, p. 4). Ms. Coffee reported that she had received

treatment for depression and bipolar disorder while in custody. (Doc. 8-12, p. 4).

According to the February 2014 intake record, Ms. Coffee had a one month supply

of medication. (Doc. 8-12, p. 4). Ms. Coffee stated during the intake process that

she was seeking help because “I’m bipolar and need to stay on medications.” (Doc.

8-12, p. 7).

         Ms. Coffee answered questions about her mental state during the February

2014 visit. (Doc. 8-12, pp. 9-10). She described periods of “feeling ‘up’ or ‘high’

or ‘hyper’ or so full of energy . . . that [she] got into trouble, or that other people

thought [she] [was] not [her] usual self.” She also reported anxiousness, fear,


3
  The Court has considered Ms. Coffee’s medical information that predates May 2014. (See, e.g.,
Doc. 8-9, pp. 3-8) (February 2006 records from Grand View Behavioral Health Center); (Doc. 8-
11, pp 2-78; Doc. 8-10, pp. 2-121) (February 2007 to June 2010 records from Riverview Regional
Medical Center); (8-13, pp. 32-38) (September 2010 records from Quality of Life Health Services,
Inc. and Quest Diagnostics Incorporated); (Doc. 8-13, pp. 42-45) (January 2006 records from
Doctors Med Care of Gadsden, P.C.); (Doc. 8-13, pp. 47-62) (January 2012 to August 2012 records
from CED); (Doc. 8-14, pp. 2-30; Doc. 8-15, pp. 2-28; Doc. 8-16, pp. 2-12; Doc. 8-17, pp. 2-27;
Doc. 8-18, pp. 2-11; Doc. 8-19, pp. 2-18; Doc. 8-20, pp. 2-26) (January 2013 to February 2014
records from Alabama Department of Corrections); (Doc. 8-21, pp. 2-29) (February 2001 to
September 2003 records from CED); (Doc. 8-21, pp. 30-32) (February 2012 to May 2012 records
from CED). Many of these pre-onset documents support Ms. Coffee’s longitudinal history of
mental health symptoms and treatment. For purposes of this opinion, the Court focuses on records
dated shortly before or within the claimed disability period.
4
    CED stands for Cherokee Etowah DeKalb. (Doc. 8-12, p. 2).
                                               7
uncomfortableness, or uneasiness that “surge[d] to a peak, within 10 minutes of

starting.” (Doc. 8-12, p. 9). Ms. Coffee reported that in the previous six months,

she had experienced excessive anxiousness or worry “about several routine things.”

(Doc. 8-12, p. 10).

      In mid-April 2014, a CED therapist completed a problem assessment form for

Ms. Coffee. (Doc. 8-12, pp. 11-15). According to this record, Ms. Coffee reported

that she was bipolar, and she had spent 17 months in prison after a cocaine-related

arrest. (Doc. 8-12, p. 11). The therapist noted that Ms. Coffee was “restless and

tearful.” (Doc. 8-12, pp. 11, 13). Ms. Coffee shared that she had run away from

family recently and “stay[ed] gone for several days.” (Doc. 8-12, p. 11). Ms. Coffee

stated that she had received inpatient mental health treatment from CED in 2013 and

outpatient treatment from Mountainview but did not recall the dates. (Doc. 8-12, p.

11). Ms. Coffee reported that her most recent job was with a restaurant in 2010.

(Doc. 8-12, p. 13). According to Ms. Coffee, she had last used cocaine in October

2011 and methamphetamine in 2006. (Doc. 8-12, p. 13). Ms. Coffee reported

attempting suicide in 2001 and 2009. (Doc. 8-12, p. 13).

      The therapist characterized Ms. Coffee’s symptoms as chronic, (Doc. 8-12, p.

14), and recommended “individual therapy [and] medication management,” (Doc.

8-12, p. 15). The therapist diagnosed Ms. Coffee with bipolar I disorder (depression

as the most recent episode), combined attention deficit hyperactivity disorder,


                                         8
hypoglycemia, and mitrovalve prolapse. (Doc. 8-12, p. 15). 5 The therapist assessed

50 as Ms. Coffee’s GAF score. (Doc. 8-12, p. 15).6 According to the therapist, Ms.

Coffee had occupational, economic, legal, and psychological problems. (Doc. 8-12,

p. 15). Later in April 2014, a CED medical doctor or licensed psychologist—the

signature is illegible—accepted the therapist’s diagnosis of Ms. Coffee. (Doc. 8-12,

p. 15).


5
    According to Healthline.com, bipolar disorders

         are characterized by episodes of extreme mood. The highs are known as manic
         episodes. The lows are known as depressive episodes. The main difference between
         bipolar 1 and bipolar 2 disorders lies in the severity of the manic episodes caused
         by each type. A person with bipolar 1 will experience a full manic episode, while a
         person with bipolar 2 will experience only a hypomanic episode (a period that’s
         less severe than a full manic episode). A person with bipolar 1 may or may not
         experience a major depressive episode, while a person with bipolar 2 will
         experience a major depressive episode.

https://www.healthline.com/health/bipolar-disorder/bipolar-1-vs-bipolar-2 (last visited Feb. 19,
2020).

“Combined type ADHD is where both inattention and hyperactivity/impulsivity are present.”
https://www.verywellmind.com/what-is-adhd-combined-type-4135385 (last visited Jan. 28,
2020).
6
  GAF stands for “Global Assessment of Functioning,” and the “GAF Scale” may be used to report
an individual’s “overall functioning.” Diagnostic and Statistical Manual of Mental Disorders
(DSM-IV-TR), p. 32, American Psychiatric Association (4th ed. text revision, 2000). “The GAF
Scale is to be rated with respect only to psychological, social, and occupational functioning. . . .
[and] is divided into 10 ranges of functioning.” DSM-IV-TR, p. 32. The later Diagnostic and
Statistical Manual of Mental Disorders (DSM-5), American Psychiatric Association (5th ed.
2013), no longer refers to the GAF Scale and includes a different global functioning measure–“the
WHO Disability Assessment Schedule (WHODAS) ....” DSM-5, p. 16.

A GAF score of 50 suggests “serious symptoms (e.g., suicidal ideation, severe obsessional rituals,
frequent shoplifting) OR any serious impairment in social, occupational, or school functioning
(e.g., no friends, unable to keep a job).” https://www.webmd.com/mental-health/gaf-scale-facts
(last visited Jan. 30, 2020).
                                                 9
      In late April 2014, the Etowah County Probate Court granted a petition for

Ms. Coffee’s involuntary commitment, and Ms. Coffee was admitted to the Gadsden

Regional Medical Center’s adult psychiatric unit. (Doc. 8-12, p. 24; Doc. 8-13, pp.

38-40). Ms. Coffee was in the unit five nights. (Doc. 8-12, p. 21). Dr. Morton was

the attending physician during Ms. Coffee’s admission and discharge. (Doc. 8-12,

p. 24; Doc. 8-12, p. 21). Dr. Morton summarized the commitment petition: Ms.

Coffee had stopped taking her psychiatric medication at the beginning of April 2014;

had been repeating her words; had taken her sister’s truck without permission and

was gone for ten days; had experienced increased mood swings; had been yelling,

cursing, and screaming; and had hit her sister in the face. (Doc. 8-12, p. 24); (see

also 8-13, p. 39). Dr. Morton noted that Ms. Coffee felt that portions of the petition

were exaggerated. (Doc. 8-12, p. 24). Still, Ms. Coffee acknowledged having a

history of bipolar disorder. (Doc. 8-12, p. 24).

      In her conversation with Dr. Morton, Ms. Coffee denied having a “significant

problem with alcohol” but acknowledged having a cocaine problem, including a

relapse from two years of abstinence one week before her commitment. (Doc. 8-12,

p. 25). Ms. Coffee reported that she had symptoms of “lots of energy and racing

thoughts,” “little need for sleep,” and disorganized thoughts. (Doc. 8-12, p. 24). Ms.

Coffee denied psychotic symptoms or past psychiatric hospitalizations. (Doc. 8-12,

pp. 24, 25). Ms. Coffee stated that she had been using Wellbutrin (75 mg twice


                                         10
daily) and lithium (300 mg daily) to treat her symptoms for one year. (Doc. 8-12,

pp. 24, 25).7 According to Ms. Coffee, Wellbutrin was “very effective for her

depression,” but lithium caused “her hands and feet [to] swell.” (Doc. 8-12, p. 24).

Ms. Coffee stated that she did not want to take lithium. (Doc. 8-12, p. 24). Ms.

Coffee also tried Depakote but did not like it. (Doc. 8-12, p. 25). 8

         Dr. Morton conducted a mental status examination and noted possible

pressured speech and thought processing issues but “no overt thought disorder” or

impaired judgment. (Doc. 8-12, p. 25). Ms. Coffee “described her mood as ‘okay.’”

(Doc. 8-12, p. 25). Dr. Morton’s diagnosed Ms. Coffee with bipolar I disorder (most

recent episode as manic and severe without psychosis) and cocaine abuse. (Doc. 8-

12, p. 26). Dr. Morton assessed Ms. Coffee with a GAF score of 35. (Doc. 8-12, p.

26).9 Dr. Morton recommended admitting Ms. Coffee to the unit for safety and



7
 “Wellbutrin is the brand name for bupropion, a prescription drug that’s used to treat depression.”
https://www.everydayhealth.com/drugs/wellbutrin (last visited Jan. 28, 2020).

“Lithium is used to treat the manic episodes of bipolar disorder (manic depression). Manic
symptoms include hyperactivity, rushed speech, poor judgment, reduced need for sleep,
aggression, and anger. Lithium also helps to prevent or lessen the intensity of manic episodes.”
https://www.drugs.com/lithium.html (last visited Jan. 28, 2020).
8
  “Depakote is . . . used to treat manic episodes related to bipolar disorder (manic depression).”
https://www.drugs.com/depakote.html (last visited Jan. 28, 2020).
9
    A GAF score of 35 suggests:

         Some impairment in reality testing or communication (e.g., speech at times
         illogical, obscure or irrelevant) OR major impairment in several areas, such as work
         or school, family relations, judgment, thinking, or mood (e.g., depressed man
                                                 11
monitoring reasons.        (Doc. 8-12, p. 26).        Dr. Morton suggested “offer[ing]

psychotherapeutic interventions to Ms. Coffee, such as recreational and occupational

therapy.” (Doc. 8-12, p. 26).

       During her hospitalization, Ms. Coffee took Wellbutrin and started using

Abilify (10 mg daily initially; 15 mg daily upon discharge). (Doc. 8-12, pp. 21, 22).

Dr. Morton reported that Ms. Coffee adapted well to the unit and was pleasant and

appropriate. (Doc. 8-12, p. 21). Staff began noticing “a rapid diminishing of [Ms.

Coffee’s] manic symptomatology” and reported that “[s]he was sleeping well.”

(Doc. 8-12, p. 21). Ms. Coffee stopped showing “flight of ideas or pressured

speech.” (Doc. 8-12, p. 21). Dr. Morton reported that Ms. Coffee “was clearly doing

much better” after several days of treatment. (Doc. 8-12, p. 21).

       According to Dr. Morton, Ms. Coffee did not have suicidal ideation, and no

staff member observed signs that she was dangerous. (Doc. 8-12, p. 21). After a

family visit, the unit determined that Ms. Coffee could return home safely because

there no longer was an “indication that she was a danger to self or others . . . .” (Doc.

8-12, p. 21). Dr. Morton noted that Ms. Coffee’s condition was “[m]uch improved”




       avoids friends, neglects family, and is unable to work, child frequently beats up
       younger children, is defiant at home, and is failing at school).

https://www.webmd.com/mental-health/gaf-scale-facts (last visited Jan. 30, 2020).


                                              12
and that her GAF score had increased to 55. (Doc. 8-12, p. 21). 10 According to

another discharge document, the unit released Ms. Coffee because she had met her

treatment goals, she denied suicidal or homicidal thoughts, and she showed an

improved and stable thought process and mood. (Doc. 8-12, p. 27). Ms. Coffee’s

discharge medications were Abilify (15 mg daily) and Wellbutrin (75 mg twice

daily). (Doc. 8-12, pp. 21, 29). Dr. Morton instructed Ms. Coffee to follow up with

Dr. Feist at CED. (Doc. 8-12, p. 22).

       Dr. Feist supervised much of Ms. Coffee’s treatment at CED. Most of Ms.

Coffee’s medical records indicate that Dr. Feist is a physician at CED Mental Health

Center.    (See, e.g., 8-21, p. 35).         Dr. Feist is identified as a psychiatrist on

https://doctor.webmd.com/doctor/fredric-feist-sr-f02f32a9-3a12-4942-bf90-

72d0ba35d116-overview (last visited Jan. 30, 2020), but the title “physician”

appears beneath his signature on most of Ms. Coffee’s medical records.                           He

prescribed Ms. Coffee’s mental health medications. (See, e.g., Doc. 8-12, p. 32). At

least one record—Ms. Coffee’s November 2014 treatment plan—shows that a

psychiatrist was responsible for Ms. Coffee’s monthly evaluations. (Doc. 8-12, p.




10
   A GAF score of 55 suggests “[m]oderate symptoms (e.g., flat and circumstantial speech,
occasional panic attacks) OR moderate difficulty in social occupational, or social functioning (e.g.,
few friends, conflicts with co-workers).” https://www.webmd.com/mental-health/gaf-scale-facts
(last visited Jan. 30, 2020).


                                                 13
39). Dr. Feist signed the plan as Ms. Coffee’s psychiatrist/psychologist. (Doc. 8-

12, p. 39). 11

       Ms. Coffee saw Dr. Feist at the end of April 2014 and complained of agitation

and depression. (Doc. 8-12, p. 3). Dr. Feist noted that Ms. Coffee was taking

Wellbutrin (75 mg) and lithium (300 mg). (Doc. 8-12, p. 3). Dr. Feist reported that

Ms. Coffee had not made mental health progress and that she was suffering from

anxiety, insomnia, poor insight and judgment, tangential and loose thought process,

and hyperactivity. (Doc. 8-12, p. 3). Dr. Feist noted ADHD and bipolar disorder

and assessed Ms. Coffee as a high-risk patient. (Doc. 8-12, p. 3). 12

       Dr. Bentley, who holds a Ph.D. and is a licensed professional counselor,

updated Ms. Coffee’s mental health assessment in early May 2014 at the

Commissioner’s request. (Doc. 8-12, pp. 33, 35). Dr. Bentley first evaluated Ms.

Coffee in April 2010. (Doc. 8-12, p. 33). Dr. Bentley provided the following

summary of Ms. Coffee’s mental health treatment:

       [Ms. Coffee] admits to increasing anxiety, mood swings, irritability,
       depression and episodes of euphoria since 2002. She was previously
       evaluated at the CED Mental Health Center for a brief period of time in
       2003. [Ms. Coffee] was also treated at Gadsden Psychological Services

11
  The Court was able to verify the title under Dr. Feist’s signature by enlarging the image. (Doc.
8-12, p. 39). In another administrative appeal, Ms. Coffee’s attorney, representing another
claimant who Dr. Feist treated, stated that Dr. Feist is a psychiatrist who has practiced for years in
Northern Alabama. See Bryant v. Saul, 19-22 (Feb. 28, 2020 minute entry).
12
 Many of Dr. Feist’s notes are handwritten and, at times, difficult to decipher. Consequently, the
Court discusses only those portions of Dr. Feist’s handwritten notes that the Court understands.


                                                 14
       in 2006 and diagnosed as having [b]ipolar [d]isorder. The patient has
       not received any formal psychiatric treatment in the last 7 to 8 years.

       [Ms. Coffee] is being treated by her PMD for symptoms stemming from
       her [b]ipolar [d]isorder. Ms. Coffee was discharged from GRMC one
       week ago due to excessive swelling in her extremities x4. A list of her
       medications accompanies this clinician’s report. She’s only recently
       started her regimen of Neurontin and is uncertain as to the effectiveness
       of this drug. There has been little improvement in her psychiatric
       symptoms as a result of her other medications. [Ms. Coffee] has not
       been hospitalized for psychiatric reasons.

(Doc. 8-12, p. 33).13 Although Dr. Bentley mentioned Ms. Coffee’s April 2014 stay

at the Gadsden Regional Medical Center, he did not discuss Ms. Coffee’s admission

to the psychiatric unit.

       Ms. Coffee told Dr. Bentley that she was experiencing “moderate to severe”

insomnia and excessive anxiety. (Doc. 8-12, p. 34). Ms. Coffee also reported that

she was assisting with household chores and completing activities of daily living

unassisted. (Doc. 8-12, p. 35). Dr. Bentley described Ms. Coffee as alert, oriented,

and appropriately dressed with an unremarkable appearance. (Doc. 8-12, p. 34). Dr.

Bentley did not notice “obvious limitations” in Ms. Coffee’s psychomotor or

communication skills. (Doc. 8-12, p. 34). Dr. Bentley noted that Ms. Coffee’s

“tertiary and immediate memories were intact.” (Doc. 8-12, p. 34). Dr. Bentley

described Ms. Coffee as “reasonably cheerful” with a “mood congruent with her


13
   “Neurontin (gabapentin) is an anti-epileptic drug, also called an anticonvulsant. It affects
chemicals and nerves in the body that are involved in the cause of seizures and some types of
pain.” https://www.drugs.com/neurontin.html (last visited Jan. 30, 2020).
                                              15
affect during the interview.” (Doc. 8-12, p. 34). According to Dr. Bentley, Ms.

Coffee appeared “mildly restless and anxious when discussing her history of

substance abuse . . . .” (Doc. 8-12, p. 34). Dr. Bentley did not detect “evidence of

phobias, obsessions or bizarre mentation.” (Doc. 8-12, p. 34). Dr. Bentley tested

Ms. Coffee’s mental abilities in several ways. (Doc. 8-12, p. 34). Ms. Coffee was

unsure how many weeks are in a year but otherwise demonstrated no deficits. (Doc.

8-12, p. 34).

       Dr. Bentley diagnosed Ms. Coffee with crystal methamphetamine induced

bipolar disorder, polysubstance abuse (in remission), probable cognitive disorder

(secondary to a motor vehicle accident), and chronic pain in her cervical spine. (Doc.

8-12, p. 35). Dr. Bentley provided the following functional assessment:

       Ms. Coffee could be expected to have a moderate limitation in her
       ability to perform complex or repetitive work-related tasks as a result
       of her substance abuse and apparent onset of [] [b]ipolar [d]isorder. Ms.
       Coffee would function at a diminished pace when performing these
       activities. [Ms. Coffee] would appear capable of performing simple
       work-related tasks of a non-stressful nature. She would also appear
       capable of communicating effectively with coworkers and supervisors.
       Additional limitations based on the injuries to her cervical spine would
       need to be assigned by an appropriately trained physician.

(Doc. 8-12, p. 35). 14 Dr. Bentley detected no symptom exaggeration and found Ms.

Coffee’s prognosis for her level of functioning to be favorable. (Doc. 8-12, p. 35).


14
  Part 12.00 of the regulations governs mental disorders and listing 12.04 covers bipolar disorder.
According to 12.00F, which listing 12.04 incorporates, a moderate limitation means that a person’s
ability to function “independently, appropriately, effectively, and on a sustained basis is fair” for
                                                 16
       Ms. Coffee returned to Dr. Feist in November 2014, and her GAF score was

50. (Doc. 8-12, p. 37). During this visit, Ms. Coffee stated that she wanted “to be

independent and financial[ly] stable.” (Doc. 8-12, p. 37). According to Ms. Coffee’s

treatment plan, she wanted to reduce her days of depression from three to zero

weekly. (Doc. 8-12, p. 39). To reach this goal, Ms. Coffee planned to learn three

positive coping skills and comply with her medication regimen. (Doc. 8-12, p. 39).

Ms. Coffee was to attend an individual therapy session once every six weeks, and

she was to have a monthly psychiatric assessment. (Doc. 8-12, p. 39). Dr. Feist

approved the plan by signing the psychiatrist/psychologist section. (Doc. 8-12, p.

39).

       Dr. Nichols provided a mental health assessment of Ms. Coffee in early

December 2014. (Doc. 8-12, p. 45). Ms. Coffee told Dr. Nichols that she (Ms.

Coffee) “began having problems with depression in 2001,” that she did not “‘get any

help and . . . got suicidal,’” that she started using drugs in 2002, and that her self-

medication “‘developed into a serious problem.’” (Doc. 8-12, p. 45). Ms. Coffee

acknowledged drinking alcohol and using marijuana, crystal methamphetamine,

cocaine, and crack. (Doc. 8-12, pp. 46-47). Ms. Coffee reported that she was

hospitalized in 2006 at Mt. View Hospital because she was unable to sleep for




that   work-setting     area.      https://www.ssa.gov/disability/professionals/bluebook/12.00-
MentalDisorders-Adult.htm (last visited Feb. 20, 2020).
                                              17
several days and “then would crash” and was hospitalized again in 2014 at Gadsden

Regional Medical Center under the commitment order discussed above. (Doc. 8-12,

p. 45). According to Ms. Coffee, she had difficulty functioning after her 2014

hospitalization because the doctor changed her medications, so she stopped taking

them. (Doc. 8-12, p. 45). Because she did not comply with her medication regimen,

Ms. Coffee did not report weekly to her probation officer and spent 90 days in county

jail for violating the terms of her probation. (Doc. 8-12, p. 45).

      Ms. Coffee stated that her then-prescribed medications were beneficial. (Doc.

8-12, p. 46). Ms. Coffee reported that she had stopped taking ADHD medication in

2011. (Doc. 8-12, p. 46). Ms. Coffee described memory deficits, low energy, and

suicidal feelings when she experienced “the lows.” Dr. Nichols listed Wellbutrin

(150 mg daily) and Neurontin (300 mg twice daily) as Ms. Coffee’s medications.

(Doc. 8-12, p. 46).

      Ms. Coffee reported that she last worked for her aunt and took care of elderly

patients. (Doc. 8-12, p. 46). According to Ms. Coffee, she left because “she could

not manage her pain” and perform the job. (Doc. 8-12, p. 46).

      After conducting a mental status examination, Dr. Nichols noted that Ms.

Coffee’s appearance was appropriate, that her “[e]ye contact was good,” and her

“[s]peech was clear and rapid in rate.” (Doc. 8-12, p. 47). Dr. Nichols described

Ms. Coffee’s mood as “anxious” and her affect as “agitated.” (Doc. 8-12, p. 47).


                                          18
Ms. Coffee reported sleeping two or three hours nightly, having a good appetite and

“‘plenty’” of energy, and experiencing crying episodes. (Doc. 8-12, p. 47). Ms.

Coffee denied anhedonia and suicidal or homicidal thoughts. (Doc. 8-12, p. 47). 15

       Dr.    Nichols     did    not    detect    cognitive     deficits   in    orientation,

concentration/attention, memory, fund of information, abstraction, thought

processes and content, or judgment and insight.               (See Doc. 8-12, pp. 47-48)

(describing findings as “adequate,” “fair,” “normal,” and “good”). Dr. Nichols

estimated that Ms. Coffee was functioning in the average range of intellectual ability.

(Doc. 8-12, p. 48). Dr. Nichols diagnosed Ms. Coffee with bipolar II disorder and

combined ADHD and assigned a GAF score of 55. (Doc. 8-12, p. 48).

       Dr. Nichols noted that Ms. Coffee cooperated during the examination. (Doc.

8-12, p. 48). Dr. Nichols found that Ms. Coffee’s “[p]rognosis for significant

improvement over the next 12 months [was] poor as Ms. Coffee has pursued help

and yet had demonstrated little improvement with symptom resolution.” (Doc. 8-

12, p. 48). Dr. Nichols ended the report with the following findings:

       Ms. Coffee suffers symptoms of [b]ipolar [d]isorder, with rapid cycling
       that affects everyday activities. She has been unable to find the right
       medications to reduce symptoms. Her ability to relate interpersonally
       and withstand the pressures of everyday work is compromised due to
       the nature of her current symptoms. She reports three different closed
       head traumas that could cause deficits, which would interfere with her

15
  Anhedonia is “a psychological condition characterized by inability to experience pleasure in
normally pleasurable acts.” https://www.merriam-webster.com/dictionary/anhedonia (last visited
Jan. 29, 2020).
                                             19
      ability to remember, understand and carry out work related instructions.
      She is able to handle her own funds and to live independently with the
      assistant of family.

(Doc. 8-12, p. 48).

      Dr. Ernst, an anesthesiologist with MDSI Physician Services, examined Ms.

Coffee in late December 2014 and provided a physical functional report. (Doc. 8-

12, pp. 50, 54). Ms. Coffee primarily complained of daily neck pain that radiated to

her right shoulder, arm, and fingers. (Doc. 8-12, p. 50). Ms. Coffee attributed the

pain to a car accident decades earlier. (Doc. 8-12, p. 50). Ms. Coffee described the

pain as “sharp to . . . achy” and rated it six out of ten. (Doc. 8-12, p. 50). According

to Ms. Coffee, “[l]ooking up, standing more than 30 minutes, [and] reaching above

her shoulders” increased her pain but weather changes did not have an impact. (Doc.

8-12, p. 50). Ms. Coffee reported dropping things with and experiencing weekly

numbness in her right hand. (Doc. 8-12, p. 50). Ms. Coffee stated that she was

sleeping three to four hours nightly. (Doc. 8-12, p. 50).

      Ms. Coffee told Dr. Ernst that she lived with her boyfriend. (Doc. 8-12, p.

50). She reported that she could cook and handle some household chores. (Doc. 8-

12, p. 50). Dr. Ernst listed polysubstance abuse, bipolar and obsessive-compulsive

disorders, ADHD, and cervical degenerative disc disease as Ms. Coffee’s medical

history and listed Wellbutrin (150 mg daily) and Neurontin (300 mg twice daily) as

her medications. (Doc. 8-12, p. 50).


                                          20
       Based on the interview process, Dr. Ernst described Ms. Coffee as “very

hyper” with a short attention span. (Doc. 8-12, p. 53). Dr. Ernst’s physical findings

were mostly normal. (Doc. 8-12, pp. 51-53). Dr. Ernst detected a painful range of

motion in Ms. Coffee’s cervical region and decreased sensation in her right arm and

fingers. (Doc. 8-12, p. 53). Ms. Coffee’s straight leg raise test was positive on the

right, creating “achy [and] pinching low back pain.” (Doc. 8-12, p. 53). 16 Dr. Ernst

diagnosed Ms. Coffee with degenerative disc disease in her neck (moderately severe

but without a herniated disc) and back. (Doc. 8-12, p. 53).

       Based on her degenerative disc disease, Dr. Ernst limited Ms. Coffee’s

standing and walking to four hours and limited her sitting to six hours. (Doc. 8-12,

p. 54). Dr. Ernst found that Ms. Coffee could lift ten pounds occasionally and five

pounds frequently with her left extremity. (Doc. 8-12, p. 54). Dr. Ernst restricted

Ms. Coffee’s use of her right extremity to one pound frequently. (Doc. 8-12, p. 54).

Dr. Ernst determined that Ms. Coffee could reach overhead occasionally and reach

forward, handle, finger, and feel frequently. (Doc. 8-12, p. 54). Dr. Ernst limited

most postural activities to occasionally, except for climbing stairs frequently. (Doc.




16
  Examiners use the straight leg raise test to evaluate patients “with low back pain and nerve pain
that radiates down the leg.” https://www.ebmconsult.com/articles/straight-leg-raising-test (last
visited Feb. 12, 2020).


                                                21
8-12, p. 54). Dr. Ernst found that Ms. Coffee should limit her exposure to hazardous

materials, temperature extremes, chemicals, and gases. (Doc. 8-12, p. 54).

       During an early January 2015 visit with Dr. Feist, Ms. Coffee complained of

hyperactivity. (Doc. 8-13, p. 31). According to the treatment record, Ms. Coffee

exhibited an agitated and euphoric mood, fair insight, judgment, and motivation,

loose thought processes, normal and obsessive thoughts, inadequate attention, and

hyperactive behavior. (Doc. 8-13, p. 31). Dr. Feist classified Ms. Coffee’s risk as

moderate. (Doc. 8-13, p. 31). Dr. Feist noted that Ms. Coffee was taking Seroquel

(50 mg twice nightly) and Neurontin (300 mg twice daily) for bipolar disorder and

wanted to try a prescription for ADHD. (Doc. 8-13, p. 31). Dr. Feist recommended

that Ms. Coffee try Strattera. (Doc. 8-13, p. 31).17

       Dr. Williams, a consulting physician, completed a physical and mental health

assessment of Ms. Coffee in early January 2015. (Doc. 8-4, pp. 3-17). With respect

to Ms. Coffee’s mental health assessment, Dr. Williams found that she had moderate

limitations in understanding and remembering instructions. (Doc. 8-4, p. 16). Dr.

Williams stated that Ms. Coffee could “understand, remember, and carry out short[,]

simple instructions and tasks, but would likely have difficulty with more detailed

tasks and instructions.” (Doc. 8-4, p. 16).



17
   “Strattera (atomoxetine) . . . [is] used to treat attention deficit hyperactivity disorder (ADHD).”
https://www.rxlist.com/strattera_vs_adderall/drugs-condition.htm (last visited Jan. 29, 2020).
                                                 22
      Dr. Williams determined that Ms. Coffee had moderate concentration and

persistence limitations in several areas, including “carry[ing] out detailed

instructions,” “maintain[ing] attention and concentration for extended periods,”

“perform[ing] activities within a schedule,” “maintain[ing] regular attendance,”

“be[ing] punctual within customary tolerances,” “sustain[ing] an ordinary routine

without special supervision,” “work[ing] in coordination with or in proximity to

others without being distracted,” and “complet[ing] a normal workday . . . without

interruptions from psychologically based symptoms and . . . perform[ing] at a

consistent pace without an unreasonable number and length of rest periods.” (Doc.

8-4, p. 16). Dr. Williams stated that Ms. Coffee could pay attention and concentrate

on uncomplicated tasks and instructions for two hours with rest breaks. (Doc. 8-4,

p. 16). According to Dr. Williams, “[a] well-spaced work environment” would

maximize Ms. Coffee’s concentration level. (Doc. 8-4, p. 16). Dr. Williams stated

that Ms. Coffee would miss one or two days of work monthly because of

psychological symptoms. (Doc. 8-4, p. 16).

      Dr. Williams found that Ms. Coffee had moderate limitations in interacting

with the public and supervisors. (Doc. 8-4, pp. 16, 17). Dr. Williams explained that

Ms. Coffee should have “infrequent and non-intensive” public contact and “tactful,

constructive, and non-threatening” supervision. (Doc. 8-4, p. 17). Dr. Williams

found that Ms. Coffee had moderate limitations in adapting to work changes. (Doc.


                                        23
8-4, p. 17). Dr. Williams stated that Ms. Coffee should experience workplace

changes infrequently and gradually. (Doc. 8-4, p. 17).

      According to a CED progress note, Ms. Coffee missed a therapy appointment

in late January 2015. (Doc. 8-13, p. 30).

      Ms. Coffee visited the emergency department of the Gadsden Regional

Medical Center in February 2015 and complained of coughing and congestion.

(Doc. 8-12, p. 69). Ms. Coffee saw Dr. Kadakia, the attending physician, and a nurse

practitioner. (Doc. 8-12, pp. 69, 70). Ms. Coffee did not describe psychiatric

symptoms. (See Doc. 8-12, p. 70). The providers noted that Ms. Coffee was “alert,”

in “mild distress,” and “[c]ooperative.” (Doc. 8-12, p. 70). According to the

treatment record, Ms. Coffee did not complain of back or neck pain. (Doc. 8-12, p.

69). The providers detected no tenderness in Ms. Coffee’s back and reported no

abnormalities in Ms. Coffee’s range of motion. (Doc. 8-12, p. 70). The providers

diagnosed Ms. Coffee with an upper respiratory infection and discharged her. (Doc.

8-12, p. 70).

      In March 2015, Ms. Coffee returned to the emergency department of the

Gadsden Regional Medical Center and complained of shortness of breath, chest pain,

fever, coughing, and nausea. (Doc. 8-12, p. 62). Ms. Coffee saw Dr. Hunt, the

attending physician. (Doc. 8-12, p. 62). Ms. Coffee did not describe psychiatric

symptoms.       (Doc. 8-12, p. 62). Dr. Hunt observed that Ms. Coffee was


                                            24
“[c]ooperative” and “appropriate” in her mood and affect. (Doc. 8-12, p. 63).

According to the treatment notes, Ms. Coffee complained of “chest wall” pain but

not back or neck pain. (Doc. 8-12, p. 62). Dr. Hunt detected no tenderness in Ms.

Coffee’s back or extremities. (Doc. 8-12, p. 62). Dr. Hunt reported no abnormalities

in Ms. Coffee’s neck, her range of motion, or her strength. (Doc. 8-12, p. 62). Dr.

Hunt diagnosed Ms. Coffee with pneumonia and discharged her with self-care

instructions. (Doc. 8-12, pp. 64, 75).

      Ms. Coffee saw Dr. Feist in April 2015. (Doc. 8-13, p. 29). According to the

treatment record, Ms. Coffee exhibited an anxious and agitated mood, fair insight

and motivation, poor judgment, tangential and loose thought processes, and

hyperactive behavior. (Doc. 8-13, p. 29). Dr. Feist classified Ms. Coffee’s risk as

moderate. (Doc. 8-13, p. 29). Dr. Feist noted that Ms. Coffee’s progress was

minimal and that she had stopped taking Strattera because it caused nausea. (Doc.

8-13, p. 29). Dr. Feist issued prescriptions for Neurontin (300 mg twice daily) and

Wellbutrin (150 mg daily).

      Ms. Coffee visited Riverview Regional Medical Center in July 2015 and

complained of chest pain. (Doc. 8-13, pp. 3, 7). Ms. Coffee was in the custody of

the Etowah County Jail and arrived by transport. (Doc. 8-13, pp. 3, 7). Ms. Coffee’s

secondary diagnoses included anxiety and episodic mood and bipolar disorders.

(Doc. 8-13, pp. 3, 7). Ms. Coffee stated she had “chronic neck stiffness due to a


                                         25
previous neck injury,” “generalized muscle and joint stiffness,” and “anxiety and

depression related to [her] medical condition.” (Doc. 8-13, p. 8).

       Dr. Sinha, the attending physician, described Ms. Coffee as “alert, awake,

oriented, and in no acute distress.” (Doc. 8-13, pp. 5, 9). Dr. Sinha detected no

range of motion, extremity, neck, or spinal issues. (Doc. 8-13, pp. 5, 13). Dr. Sinha

reported that Ms. Coffee was taking Wellbutrin and gabapentin (generic for

Neurontin) for pain and mood disorder symptoms. (Doc. 8-13, p. 3). Another record

from this visit shows that Ms. Coffee was taking trazodone (100 mg nightly). (Doc.

8-13, p. 7).18 The procedure report revealed no abnormal cardiovascular findings

for Ms. Coffee. (Doc. 8-13, pp. 19-22).

       Ms. Coffee met with a CED therapist in October 2015 and updated her

treatment plan. (Doc. 8-13, p. 28). The therapist noted that Ms. Coffee had not been

able to take her medication while she was in a halfway house, and her symptoms

were deteriorating, causing PMA. (Doc. 8-13, p. 28). PMA stands for “psychomotor

agitation [and] is a state of motor restlessness and mental tension that requires

prompt recognition, appropriate assessment and management to minimize anxiety

for the patient and reduce the risk for escalation to aggression and violence.”

https://www.ncbi.nlm.nih.gov/pmc/articles/PMC5591519/ (last visited Feb. 19,


18
   “Trazodone is an antidepressant drug that’s prescribed to treat the symptoms of depression.”
https://www.everydayhealth.com/drugs/trazodone (last visited Jan. 30, 2020).


                                              26
2020). The therapist scheduled an appointment with Dr. Feist that day. (Doc. 8-13,

p. 28).

       Ms. Coffee told Dr. Feist that she had not been taking medication since the

Etowah County Jail had released her to a halfway house. (Doc. 8-13, pp. 27, 28).

Ms. Coffee complained of depression and mood swings. (Doc. 8-13, pp. 27, 28).

Dr. Feist noted that Ms. Coffee had an anxious and labile mood. (Doc. 8-13, p. 27).19

Dr. Feist described Ms. Coffee’s progress as minimal, her insight, judgment, and

motivation as fair, her thought processes as loose, her thought content as normal and

obsessive, and her behavior as appropriate. (Doc. 8-13, p. 27). Dr. Feist diagnosed

bipolar disorder (severe depression as most recent episode) and combined ADHD.

(Doc. 8-21, p. 33). Dr. Feist discussed the benefits of medication with Ms. Coffee

and instructed her to return in three months. (Doc. 8-13, p. 27).

       Ms. Coffee returned to the emergency department of Gadsden Regional

Medical Center in late December 2015 and complained of a sore throat. (Doc. 8-12,

p. 55). Ms. Coffee met with Dr. Daily, the attending physician, and a nurse

practitioner. (Doc. 8-12, pp. 55, 58). Ms. Coffee did not describe psychiatric

symptoms. (Doc. 8-12, p. 55). The providers noted that Ms. Coffee was “[a]lert,”



19
   “Mood lability is an emotional response that is irregular or out of proportion to the situation at
hand. . . . [and] often evidenced by destructive or harmful behaviors. . . . Mood lability is present
in people with various mental illnesses, including bipolar disorder . . . . Because of how disruptive
mood        lability   can    be,    it    can     inhibit    daily      life   and     functioning.”
https://www.verywellmind.com/what-is-mood-lability-425304 (last visited Feb. 19, 2020).
                                                 27
in “no acute distress,” and “[c]ooperative.” (Doc. 8-12, pp. 56, 57). The providers

did not detect tenderness in Ms. Coffee’s back or extremities, and Ms. Coffee’s range

of motion and strength findings were normal. (Doc. 8-12, p. 56). The providers

diagnosed Ms. Coffee with strep throat and released her to self-care. (Doc. 8-12, p.

57).

       Dr. Feist renewed Ms. Coffee’s Ritalin (20 mg) prescription in November

2015. (Doc. 8-13, p. 26).20 According to a CED progress note, Ms. Coffee missed

a therapy appointment in early December 2015. (Doc. 8-13, p. 25). Ms. Coffee

contacted CED in late December 2015 and requested a refill of her Ritalin (20 mg)

prescription. (Doc. 8-13, p. 24). Dr. Feist authorized Ms. Coffee’s refill request.

(Doc. 8-13, p. 24). Ms. Coffee missed another therapy appointment in early

February 2016. (Doc. 8-13, p. 23).

       Later in February 2016, Ms. Coffee visited the emergency unit of the Gadsden

Regional Medical Center and complained of a sore throat. (Doc. 8-21, p. 37). Dr.

Killingsworth was the attending physician. (Doc. 8-21, p. 37). Ms. Coffee did not

complain of psychiatric, back, or neck symptoms.                      (Doc. 8-21, p. 37).         Dr.

Killingsworth described Ms. Coffee as “[a]lert” and in “no acute distress.” (Doc. 8-

21, pp. 38, 39). Dr. Killingsworth noted that Ms. Coffee was “[c]ooperative” and


20
  “Ritalin (methylphenidate) is a central nervous system stimulant. . . . used to treat . . . attention
deficit hyperactivity disorder (ADHD).” https://www.drugs.com/ritalin.html (last visited Jan. 29,
2020).
                                                  28
“appropriate [in] mood [and] affect.”      (Doc. 8-21, p. 38). Dr. Killingsworth

diagnosed Ms. Coffee with an oral ulcer and strep. (Doc. 8-21, pp. 38, 42). Dr.

Killingsworth discharged Ms. Coffee. (Doc. 8-12, p. 39).

      Ms. Coffee returned to CED in May 2016 to update her October 2015

treatment plan. (Doc. 8-21, p. 34). Ms. Coffee stated that she had not been taking

medication for three months and was experiencing depression, hyperactivity,

inattentiveness, and anxiousness. (Doc. 8-21, p. 34). The therapist described Ms.

Coffee as “hyper-fidgety.” (Doc. 8-21, p. 34). The therapist instructed Ms. Coffee

to monitor her symptoms, reiterated the importance of keeping appointments, and

scheduled appointments for May and July 2016 due to Ms. Coffee’s PMA status.

(Doc. 8-21, p. 34). Dr. Feist described Ms. Coffee’s progress as “fair” during a later

May 2016 visit. (Doc. 8-21, p. 35). According to Dr. Feist’s notes, Ms. Coffee

exhibited an anxious and labile mood, fair insight, judgment, and motivation,

circumstantial thought processes, normal thought content, hyperactive and agitated

behavior. Ms. Coffee was a moderate risk. (Doc. 8-31, p. 35).

      Ms. Coffee met with a CED therapist in July 2016. (Doc. 8-21, p. 36). Ms.

Coffee reported experiencing “mild depression a couple days” weekly and “some

days of mood swings.” (Doc. 8-21, p. 36). The therapist noted that Ms. Coffee

appeared clean and appropriate and had a normal mood, affect, and orientation.

(Doc. 8-21, p. 36). Ms. Coffee stated that she had run out of one medication two


                                         29
weeks earlier which caused increased agitation. (Doc. 8-21, p. 36). The therapist

instructed Ms. Coffee to monitor her symptoms and call in advance for refills to

avoid gaps in medication.       (Doc. 8-21, p. 36). The therapist scheduled an

appointment for September 2016. (Doc. 8-21, p. 36).

       Dr. Feist completed a mental health assessment of Ms. Coffee in December

2016. (Doc. 8-21, p. 44). According to the assessment, Ms. Coffee could not

“understand, remember or carry out very short and simple instructions,” “maintain

attention, concentration and/or pace for periods of at least two hours,” “perform

activities within a schedule and be punctual within customary tolerances,” “sustain

an ordinary routine without special supervision,” “adjust to routine and infrequent

work changes, “interact with supervisors [or coworkers],” or “adhere to basic

standards of neatness and cleanliness.” (Doc. 8-21, p. 44). Dr. Feist stated that Ms.

Coffee would be off-task 93 percent of an eight-hour day in addition to customary

breaks. (Doc. 8-21, p. 44). Dr. Feist indicated that if Ms. Coffee stopped using

drugs and alcohol, her mental condition would not improve “to the point of non-

disability.” (Doc. 8-21, p. 44). Dr. Feist noted that Ms. Coffee experienced side

effects from her medication including seizures, mood swings, behavioral changes,

anxiety, trouble sleeping, irritability, agitation, and aggressiveness. (Doc. 8-21, p.

44).




                                         30
                             Medical Opinion Evidence

      Ms. Coffee maintains that the ALJ did not properly evaluate the medical

opinion evidence. In the Eleventh Circuit, an “ALJ must state with particularity the

weight given to different medical opinions and the reasons therefor.” Winschel, 631

F.3d at 1179 (citing Sharfarz v. Bowen, 825 F.2d 278, 279 (11th Cir. 1987) (per

curiam)); see also McClurkin v. Social Sec. Admin., 625 Fed. Appx. 960, 962 (11th

Cir. 2015) (same). An ALJ must give considerable weight to a treating physician’s

medical opinion if the opinion is supported by the evidence and consistent with the

doctor’s own records. See Winschel, 631 F.3d at 1179. An ALJ may refuse to give

the opinion of a treating physician “substantial or considerable weight . . . [if] ‘good

cause’ is shown to the contrary.” Phillips v. Barnhart, 357 F.3d 1232, 1240-41 (11th

Cir. 2004). Good cause exists when “(1) [the] treating physician’s opinion was not

bolstered by the evidence; (2) [the] evidence supported a contrary finding; or (3)

[the] treating physician’s opinion was conclusory or inconsistent with the doctor’s

own medical records.” Phillips, 357 F.3d at 1240-41; see also Crawford, 363 F.3d

at 1159. “The ALJ must clearly articulate the reasons for giving less weight to a

treating physician’s opinion, and the failure to do so constitutes error.” Gaskin v.

Comm’r, Soc. Sec. Admin., 533 Fed. Appx. 929, 931 (11th Cir. 2013). Generally,

“the medical opinion of a specialist about medical issues related to his or her area of




                                          31
specialty [is due more weight] than . . . the medical opinion of a source who is not a

specialist.” 20 C.F.R. § 404.1527(c)(5).

      The opinion of a one-time examiner is not entitled to deference. McSwain v.

Bowen, 814 F.2d 617, 619 (11th Cir. 1987) (citing Gibson v. Heckler, 779 F.2d 619,

623 (11th Cir. 1986)); see also Eyre v. Comm’r, Soc. Sec. Admin., 586 Fed. Appx.

521, 523 (11th Cir. 2014) (“The ALJ owes no deference to the opinion of a physician

who conducted a single examination: as such a physician is not a treating

physician.”). “The opinions of nonexamining, reviewing physicians . . . when

contrary to those of the examining physicians, are entitled to little weight, and

standing alone do not constitute substantial evidence.” Sharfarz, 825 F.2d at 280

(citing Spencer ex rel. Spencer v. Heckler, 765 F.2d 1090, 1094 (11th Cir.1985) (per

curiam)). An ALJ “is free to reject the opinion of any physician when the evidence

supports a contrary conclusion.” Sryock v. Heckler, 764 F.2d 834, 835 (11th Cir.

1985) (internal quotation marks omitted).

      In challenging the ALJ’s decision, Ms. Coffee argues that reversal is

appropriate because the ALJ rejected the opinion of Dr. Feist, Ms. Coffee’s “treating

psychiatrist,” and the opinion of Dr. Nichols, “the Commissioner’s examining

psychologist.” (Doc. 12, pp. 2, 4). Citing Wilder v. Chater, 64 F.3d 335 (7th Cir.

1995) and several district court cases, Ms. Coffee also contends that the ALJ

improperly substituted his opinion for the opinion of Dr. Nichols. (Doc. 12, pp. 5-


                                           32
6); see Wilder, 64 F.3d at 337 (“We are led to consider with a degree of suspicion

the administrative law judge’s decision to go against the only medical evidence in

the case, that of a psychiatrist not retained by the applicant but appointed by the

administrative law judge himself to advise on Wilder’s condition.”).

       Dr. Feist opined that the limitations attributable to Ms. Coffee’s mental

impairments precluded Ms. Coffee from meeting the demands of gainful

employment. (Doc. 8-21, p. 44). The ALJ gave little weight to Dr. Feist’s opinion

because “the record as a whole does not substantiate the restrictive assessment by

Dr. Feist that [Ms. Coffee] was incapable of performing any work.” (Doc. 8-3, p.

24). The ALJ stated that “the most recent records from Dr. Feist’s own facility

document completely normal findings (i.e. clean and appropriate appearance,

euthymic mood, normal affect, [and] full orientation.” (Doc. 8-3, p. 24). 21 The ALJ

noted that Gadsden Regional Medical Center and Riverview Regional Medical

Center records “document unremarkable findings” and reflect Ms. Coffee’s denial

of psychiatric symptoms. (Doc. 8-3, p. 24). For those reasons the ALJ discounted

Dr. Feist’s opinion.




21
  Euthymia means “a stable mental state or mood in those affected with bipolar disorder that is
neither manic nor depressive.” https://www.merriam-webster.com/medical/euthymia (last visited
Jan. 28, 2020).


                                              33
       The ALJ’s analysis of Dr. Feist’s opinion proceeds from the assumption that

Dr. Feist is a treating physician rather than a treating psychiatrist. (Doc. 8-3, p. 24).

Psychiatrists are medical doctors who specialize in the “assessment and treatment of

mental health disorders.”22 Consistent with the Commissioner’s duty to develop the

record, given the conflicting information in Ms. Coffee’s medical records

concerning Dr. Feist’s status, the ALJ should have clarified Dr. Feist’s credentials

and determined whether Dr. Feist’s opinion regarding Ms. Coffee’s mental health

was entitled to greater weight than the opinion of a treating physician. See Sims v.

Apfel, 530 U.S. 103, 110-11 (2000) (“Social Security proceedings are inquisitorial

rather than adversarial. It is the ALJ’s duty to investigate the facts and develop the

arguments both for and against granting benefits.”) (citing Richardson v. Perales,

402 U.S. 389, 400-401 (1971)). 23

       The ALJ also should have considered Dr. Feist’s longitudinal treatment of Ms.

Coffee and determined whether Dr. Bentley was a psychologist, such that his

longitudinal psychological evaluation might provide a relevant comparison. If Dr.

Bentley is a psychologist, then he would be an acceptable medical source. See 20


22
   https://www.webmd.com/mental-health/features/psychologist-or-psychiatrist-which-for-you#1.
(last visited March 2, 2020).
23
   The ALJ’s reliance on the GRMC and RRMC records to discount Dr. Feist’s opinion may
require additional consideration because Ms. Coffee did not visit either facility seeking mental
health treatment. The ALJ’s selective treatment of Ms. Coffee’s CED records also may require
further consideration. For example, a May 2016 record indicates that Ms. Coffee was in PMA
status. (Doc. 8-21, p. 34).
                                              34
C.F.R. § 404.1502(a) (acceptable medical sources for claims predating March 27,

2017, include licensed physicians and psychologists). According to Dr. Bentley’s

mental health assessment of Ms. Coffee, he is a Ph.D. and a licensed professional

counselor. (Doc. 8-12, pp. 33, 35). “Psychologists have a doctoral degree in an area

of psychology.”24 Consistent with Sims, the ALJ should have developed the record

concerning Dr. Bentley’s qualifications and determined whether to assign weight to

Dr. Bentley’s opinion. Dr. Bentley’s opinion contains mental limitations that the

ALJ did not include in Ms. Coffee’s RFC. (Compare Doc. 8-3, p. 19 and Doc. 8-

12, p. 35).

       According to the record, Dr. Nichols is a clinical psychologist. Dr. Nichols

concluded that Ms. Coffee’s “ability to relate interpersonally and withstand the

pressures of everyday work is compromised due to the nature of her current

symptoms.” (Doc. 8-12, p. 48). The ALJ noted that Dr. Nichols’s statements

“concerning [Ms. Coffee’s] perceived abilities are not medical opinions per the

regulations as they do not assess any actual limitations.” (Doc. 8-3, p. 22). Still, the

ALJ stated that he considered Dr. Nichols’s statements “with the totality of the

medical record.” (Doc. 8-3, p. 22). The ALJ did not assign weight to Dr. Nichols’s

opinion. (Doc. 10, p. 21).


24
   https://www.webmd.com/mental-health/features/psychologist-or-psychiatrist-which-for-you#1.
(last visited March 2, 2020).


                                             35
      The Commissioner acknowledges that the ALJ erred when he failed to assign

weight to Dr. Nichols’s opinion. (Doc. 11, p. 13); Kemp v. Astrue, 308 Fed. Appx.

423, 426 (11th Cir. 2009) (An “ALJ must ‘state specifically the weight accorded to

each item of evidence and why he reached that decision.’”) (quoting Cowart v.

Schweiker, 662 F.2d 731, 735 (11th Cir. 1981)).          The Eleventh Circuit has

recognized that an ALJ may implicitly assign weight in discussing the evidence. See

Kemp, 308 Fed. Appx. at 426 (“[The ALJ] implicitly found that the VA disability

ratings were entitled to great weight.”). The Commissioner contends that the ALJ’s

treatment of Dr. Nichols’s opinion was harmless error because Dr. Nichol’s opinion

was vague. (Doc. 11, pp. 13, 14); see Mabrey v. Acting Comm’r of Soc. Sec. Admin.,

724 Fed. Appx. 726, 727 (11th Cir. 2018) (“Irrelevant errors are harmless and do not

require reversal or remand.”) (citing Diorio v. Heckler, 721 F.2d 726, 728 (11th Cir.

1983)). On remand, the ALJ should assign weight to Dr. Nichols’s opinion and

determine whether he should seek clarification from Dr. Nichols who examined Ms.

Coffee at the Commissioner’s request.

      Ultimately, the ALJ gave great, determinative weight to the mental health

assessment of a non-treating physician who reviewed Ms. Coffee’s records. (Doc.

8-3, p. 25). Concerning Dr. Williams’s opinion, the ALJ explained:

      The undersigned has taken into consideration the finding of non-
      disability made by State agency medical consultant, Samuel D.
      Williams, M.D., pursuant to Social Security Ruling 96-6p. Dr.
      Williams found that [Ms. Coffee] would likely have trouble with more
                                         36
       detailed tasks and instructions, but she could maintain attention and
       concentration for 2 hours with normal customary rest breaks, and that
       her social interaction should be infrequent and non-intensive with the
       public as well as her supervision should be tactful, constructive, and
       non-threatening (Exhibit B2A). Dr. Williams’[s] opinion was weighed
       as a statement from a non-examining expert source with extensive
       program knowledge. It was well supported and not inconsistent with
       the other substantial evidence as documented by the claimant’s
       excellent response to her minimal ongoing treatment (i.e. normal
       findings found upon testing by Gadsden Regional Medical Center, the
       normal finding found upon testing by the vast majority of her treating
       therapist’s reports with the CED Mental Health, as well as her minimal
       treatment over the prior year.). Accordingly, the undersigned gives Dr.
       Williams’[s] opinion great weight.

(Doc. 8-3, p. 25). In his opinion, the ALJ discussed only some of the limitations that

Dr. Williams identified and incorporated few of those limitations into Ms. Coffee’s

the mental health restrictions in her RFC. (Doc. 8-3, pp. 19, 25).25 The RFC

mentions only two mental health restrictions—no specific production quota and

infrequent contact with the general public. (Doc. 8-3, p. 19). On remand, the ALJ

should consider whether other recommended mental health restrictions should be

incorporated into Ms. Coffee’s RFC.




25
  The ALJ did not include Dr. Williams’s supervision limitation or the other moderate limitations
that Dr. Williams described in his functional assessment including being punctual within
customary tolerances, sticking to a schedule, staying on task without special supervision, being
distracted by coworkers, and completing a normal workday because of psychologically-based
symptoms. (Doc. 8-4, p. 16). The ALJ did not give a reason for excluding these limitations from
his RFC assessment. Based on the vocational expert’s testimony, the job of surveillance systems
monitor may be consistent with these additional restrictions.
                                               37
      In sum, the ALJ did not provide sufficient reasoning to demonstrate that he

conducted a proper legal analysis. Therefore, the Court reverses the ALJ’s decision.

Cornelius v. Sullivan, 936 F.2d 1143, 1145-46 (11th Cir. 1991).

V.    CONCLUSION

      The Court remands this matter for further administrative proceedings

consistent with this opinion.

      DONE this 4th day of March, 2020.


                                    _________________________________
                                    MADELINE HUGHES HAIKALA
                                    UNITED STATES DISTRICT JUDGE




                                        38
